UNITED STATES `DISTRICT COURT
MIDDLE DISTRICT OF FLC)RIDA
TAMPA DIVISION.
UNITED STATES OF AMERICA
v. Case No. 8:18-cr-503-T-17AEP
ANTHONY TRUJILLO
ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States of
7 Arnerica's motion for an order of forfeiture against the defendant in the amount
of $8,228.()0. v

Being fully advised of the relevant facts, the Court hereby finds that at
least $8,228.00 in proceeds Was obtained by the defendant from his receipt of
stolen property, to Which he pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

lt is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(l)(C),
_ 28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Procedure, the defendant shall be held liable for an order of forfeiture in the

amount of $8,228.00.

were mo §§ free 5?:>5»'71/7,4@0

lt is FURTHER ORDERED that, because the $8,228.00 in proceeds vvas
n dissipated by the defendant, the United`States may seek, as a substitute asset,

pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(€),
forfeiture of any of the defendant’s property up to the value of $8,228.0().

lt is FURTHER ORDERED that, upon entry, this order shall become a
final order of forfeiture as to the defendant

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, to enter any further order necessary for the
forfeiture and disposition of such property, and for any substitute assets that then b 4
United States may be entitled to seek up to the amount of the forfeiture money
judgment y id

DONE and ORDERED in Tampa, 'Florida, this ;O day

al 'DY'WW<‘{ ,2019.

 

~' - \ \,, s ;ELIZABEIH n KovAcHEvICH

Copies to: U`Nrrm) sTAT_m~¢ursU/,
Suzanne C. Nebesky, AUSA

Counsel of Record

